Name: 2004/697/EC:Commission Decision of 14 October 2004 on certain protective measures against bluetongue in Spain (notified under document number C(2004) 4055)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  agricultural activity;  international trade;  Europe
 Date Published: 2004-10-15; 2005-10-12

 15.10.2004 EN Official Journal of the European Union L 316/96 COMMISSION DECISION of 14 October 2004 on certain protective measures against bluetongue in Spain (notified under document number C(2004) 4055) (Text with EEA relevance) (2004/697/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Communities, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by European Parliament and Council Directive 2002/33/EC (2), and in particular Article 10(3) thereof, Whereas: (1) On 13 October 2004 the bluetongue surveillance programme set up by Spain revealed an outbreak of the bluetongue virus in the east of the province of CÃ ¡diz in southern Spain. (2) To prevent the disease from spreading, the Spanish authorities have banned the movement of animals of species susceptible to bluetongue and their sperm, ova and embryos from the territory of the Provinces of CÃ ¡diz, Seville and MÃ ¡laga and certain districts of the Provinces of CÃ ³rdoba, Granada and Huelva. (3) Bluetongue appears on List A of the International Office of Epizootics (IOE). Its spread would be a grave risk to the Community and could have an international impact on trade. (4) For the sake of clarity and transparency, Community measures should be adopted to prevent the spread of the disease, particularly with regard to movements of animals of species susceptible to bluetongue and their sperm, ova and embryos from the territory of the regions placed under restriction by the Spanish authorities. Such measures will take account of the measures already adopted by the Spanish authorities. (5) Pending a meeting of the Standing Committee on the Food Chain and Animal Health and in collaboration with the Member State concerned, the Commission should take provisional protective measures with regard to movements of live animals of susceptible species from the territory of the regions affected, HAS ADOPTED THIS DECISION: Article 1 Spain shall ban the movement of live animals of species susceptible to bluetongue and their sperm, ova and embryos from the territory of the districts listed in the Annex to this Decision. Article 2 Member States shall amend the measures they apply to trade so that they conform to this Decision and shall immediately inform the Commission thereof. Article 3 This Decision shall be reviewed in the light of developments and investigations and studies carried out by the Spanish authorities. This Decision shall be reviewed at the meeting of the Standing Committee on the Food Chain and Animal Health scheduled for 19 October 2004. Article 4 This Decision is addressed to the Member States. Done at Brussels, 14 October 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. (2) OJ L 315, 19.11.2002, p. 14. ANNEX Province of CÃ ¡diz: all districts Province of MÃ ¡laga: all districts Province of Seville: all districts Province of Huelva: districts of La Palma del Condado and Ayamonte Province of CÃ ³rdoba: districts of Lucena, Montilla and Posada Province of Granada: districts of la Alhama, Granada and Loja